               Case 2:19-cr-00159-RSL Document 25 Filed 08/22/19 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
          UNITED STATES OF AMERICA,                     NO. MJ19-344
11
                               Plaintiff
12                                                      GOVERNMENT’S MOTION TO SEAL

13
                          v.
14                                                      NOTED: August 30, 2019
          PAIGE THOMPSON,
15
16                             Defendant.
17
18           The United States of America, by and through Brian T. Moran, United States
19 Attorney for the Western District of Washington, and Steven T. Masada, Assistant
20 United States Attorney for said District, hereby files this Motion to Seal.
21
     //
22
     //
23
24 //
25
26
27
28                                                                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      Motion to Seal                                                         SEATTLE, WASHINGTON 98101
      U.S. v. Thompson, MJ19-344- 1                                                (206) 553-7970
              Case 2:19-cr-00159-RSL Document 25 Filed 08/22/19 Page 2 of 3




1          The Government hereby requests that Exhibit 8 to the Government’s Reply
2 Memorandum, which will be filed under seal following this motion, be allowed to remain
3 under seal due to the sensitive information pursuant contained therein.
4          DATED this 22nd day of August, 2019.
5
                                                   Respectfully submitted,
6
7                                                  BRIAN T. MORAN
                                                   United States Attorney
8
9
                                                   /s/ Steven T. Masada
10                                                 STEVEN T. MASADA
                                                   Assistant United States Attorney
11
                                                   700 Stewart Street, Suite 5220
12                                                 Seattle, Washington 98101
                                                   Telephone: (206) 553-7970
13
                                                   Facsimile: (206) 553-0882
14                                                 Email: Steven.Masada@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Motion to Seal                                                           SEATTLE, WASHINGTON 98101
     U.S. v. Thompson, MJ19-344- 2                                                  (206) 553-7970
              Case 2:19-cr-00159-RSL Document 25 Filed 08/22/19 Page 3 of 3




1                                    CERTIFICATE OF SERVICE
2          I hereby certify that on August 22, 2019, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system which will send notification of such
4 filing to the attorney(s) of record for the defendant.
5
6                                                    /s/ Elizabeth Gan
                                                     ELIZABETH GAN
7
                                                     Legal Assistant
8                                                    United States Attorney’s Office
                                                     700 Stewart Street, Suite 5220
9
                                                     Seattle, Washington 98101-1271
10                                                   Phone: (206) 553-4370
                                                     FAX: (206) 553-0882
11
                                                     E-mail: Elizabeth.Gan@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Motion to Seal                                                           SEATTLE, WASHINGTON 98101
     U.S. v. Thompson, MJ19-344- 3                                                  (206) 553-7970
